This conviction is for theft of two mares. Appellant introduced evidence, accounting for his possession of the property, to the effect, that he traded for them from a negro. It is contended the court erred in failing to charge the jury, that if appellant "purchased" the animals he would not be guilty. This point is not well taken. There was no testimony showing a purchase of the mares. Appellant's contention was that he traded for the mares, and this issue was correctly and pertinently submitted in the charge. Nor did the court err in failing to charge in relation to the good faith of appellant in trading for the property. There was no contention on this line. There was no issue as to his good faith in trading for the mares, the question presented by the evidence being, was he the thief, or did he trade for the property from the negro? The contention of the prosecution was, that there was no trade at all; not that there was a trade made to cover up appellant's theft, but that he actually stole the mares. If there was a trade, and for the purpose of covering up the theft, it inured to appellant's benefit that the good faith of the transaction was not submitted to the jury by the charge. Had such charge been given, there might possibly have been reason to complain. The evidence justified the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 301